image01.jpg [image01.jpg]




Personal and Confidential


DATE
             
FULL NAME
STREET ADDRESS
CITY STATE ZIP


Dear FIRST NAME,
We are pleased to offer you employment with Boston Private (the “Company”) as
TITLE. The role is an OFFICER LEVEL and will report to MANAGER, MANAGER TITLE.
The purpose of this letter is to confirm the offer in writing and set forth
initial terms of your employment. If you accept this offer, your employment will
begin START DATE.
COMPENSATION:


The details of your compensation at the Company are as follows below.


Base Salary


You will receive a base salary at an annual rate equal to BASE SALARY ($XXX)
less applicable tax and payroll deductions, paid on a bi-weekly basis.


Equity Award


You will receive a one-time equity award of $XXX on DATE OF GRANT. This award
will be converted to time-based Restricted Stock Units (RSUs) using the closing
price of BPFH common stock on DATE OF GRANT. The award will vest over three
years in equal annual installments beginning one year from the grant date. The
award will be subject to the terms of the equity award agreement. All equity
award agreement(s) are provided at the time of grant and are subject to the
terms and conditions approved by the BPFH Board and the Compensation Committee
prior to the grant date. Equity award agreements include confidential
information obligations and non-solicitation commitments.


Stock Option Award


You will receive a one-time non-qualified stock option award of XXX options on
BPFH common stock on DATE OF GRANT. The award will vest over four years in equal
annual installments beginning one year from the grant date. The option strike
price per share will equal the closing price of BPFH common stock on DATE OF
GRANT. The award will be subject to the terms of a stock option award agreement.
All stock option award agreement(s) are provided at the time of grant and are
subject to the terms and conditions approved by the BPFH Board and the
Compensation Committee prior to the grant date. Like equity award agreements,
stock option award agreements include confidential information obligations and
non-solicitation commitments.












Boston Private Bank | Headquarters 10 Post Office Square, Boston MA 02109
Page 1




--------------------------------------------------------------------------------

image01.jpg [image01.jpg]


Annual Incentive Award


You will be eligible to participate in an annual incentive plan (the “Incentive
Plan”). Awards under the
Incentive Plan are made in accordance with the terms and conditions of the
Incentive Plan which are approved each year by the Compensation Committee of the
BPFH Board for the Company’s Executive Leadership Team. Incentives are awarded
in the first quarter following the performance year.


Long Term Incentive Award


You will be eligible to participate in the Company’s annual equity award
program, beginning in DATE. Annual awards are typically a mix of time-based
restricted stock units and performance-based restricted stock units. All equity
award agreement(s) are provided at the time of grant and are subject to the
terms and conditions approved by the Compensation Committee of the BPFH Board
prior to the grant date.


Annual Total Target Compensation


Your annual total target compensation, which is based upon your base salary,
annual incentive award and
long-term incentive award, will be approximately $XXX.


PRE-EMPLOYMENT ACTIONS:


Non-Solicitation Obligations


You will be required to execute the enclosed Non-Solicitation Agreement before
you are able to commence active employment with the Company. Please return the
executed document to NAME, TITLE on or before your start date.


Background Checks
Prior to your start date, it is the policy of Boston Private to conduct standard
background and reference checks. Additionally, we may conduct background checks
for employment purposes throughout the course of your employment with the
Company.
STARTING AT BOSTON PRIVATE:
Orientation
All new employees participate in a general orientation session during their
first week of employment. At this time you will complete benefit forms and
establish proof of identity and eligibility to work in the United States. A list
of acceptable documents is enclosed. All documents presented must be originals;
photocopies are not allowable under federal law. A member of our Human Resources
team will reach out to you during your first week to schedule your orientation
session. 
Executive Flexible Benefit Account and Company Paid Annual Physical
As an Executive Vice President, you will be entitled to an annual Flexible
Benefit Account in the amount of $XXX and a Company-paid annual physical. The
Flexible Benefit Account is to be used for financial products and services
including life insurance, financial planning, long-term care insurance and other
health and wellness benefits. Please see the enclosed Executive Benefits Summary
for further detail.


Boston Private Bank | Headquarters 10 Post Office Square, Boston MA 02109
Page 2




--------------------------------------------------------------------------------

image01.jpg [image01.jpg]




Benefits Information
Enclosed is a summary of benefit coverage for which you are eligible to receive
starting on the first day of the month following your date of hire. During your
orientation session, you will have the opportunity to meet with a member of our
Benefits team to answer any questions.
ADDITIONAL INFORMATION:
Your employment with the Company will be at-will. Neither this letter nor any
other oral or written representations may be considered a contract of employment
for any period unless and until approved in writing by the Chief Executive
Officer of the Company and approved by the Board of Directors. Since your
employment will be at-will, some of the terms of your employment may change from
time to time.
This offer is contingent upon your eligibility to work in the United States;
successful and favorable completion of the background and reference check;
including any updated background checks; and you having obtained and maintained
any necessary licenses, accreditations, certifications, permissions or
registrations which may be necessary for you to perform your job.
By accepting this offer of employment you represent to the Company that you are
not bound by any agreement or any other previous or existing business
relationship that conflicts with or prevents the full performance of your duties
and obligations to the Company (including your duties and obligations under this
letter or any other agreement with the Company). You understand that the Company
does not desire to acquire from you any trade secrets or confidential business
information you may have acquired from others. Therefore, you agree that during
your employment and at all times thereafter, you will not improperly use or
disclose any proprietary information or trade secrets of any former or
concurrent employer, or any other person or entity with whom you have an
agreement or to whom you owe a duty to keep such information in confidence.
We look forward to your favorable response on this offer and feel that you would
be a valuable contributor to our continued success at Boston Private. If you
should have any questions, please do not hesitate to call me at XXX-XXX-XXXX.
Sincerely,




NAME
TITLE


Signed: ______________________________________ Date: ___________________
         FULL NAME


Enclosures
Non-Solicitation Agreement
List of Acceptable Documents for Employment Eligibility
Benefits Information
Executive Benefits Summary


Boston Private Bank | Headquarters 10 Post Office Square, Boston MA 02109
Page 3


